Exhibit 2.1 AGREEMENT AND PLAN OF REORGANIZATION BY AND AMONG BLAST ENERGY SERVICES, INC., BLAST ACQUISITION CORP., AND PACIFIC ENERGY DEVELOPMENT CORP. 1. Amendment of the Articles. 2. Plan of Reorganization. 3. Terms of Merger. 4. Delivery of Common and Preferred Shares. 5. Representations of PEDCO. 6. Representations of BLAST and BLAST Sub. 7. Closing. 8. Actions Prior to Closing. 9. Conditions Precedent to the Obligations of PEDCO. Conditions Precedent to the Obligations of BLAST and BLAST Sub. Survival and Indemnification. Nature of Representations. Documents at Closing. Closing Covenants. Miscellaneous. Signature Page Exhibit A Amended and Restated Certificate of Formation Exhibit B Articles of Merger (Nevada) Exhibit C PEDCO Amended and Restated Articles of Incorporation and Bylaws Exhibit D Form of Voting Agreement Exhibit 5(i) PEDCO Subsidiaries Exhibit 6(c) BLAST Subsidiaries AGREEMENT OF AND PLAN OF REORGANIZATION This AGREEMENT AND PLAN OF REORGANIZATION (hereinafter, this "Agreement") effective as of this 13th day of January, 2012, by and among Blast Energy Services, Inc., a Texas corporation (hereinafter, "BLAST"); BLAST Acquisition Corp., a newly-formed Nevada corporation and wholly-owned subsidiary of BLAST(hereinafter, "BLAST Sub"), on one hand, and Pacific Energy Development Corp., a Nevada corporation (hereinafter, "PEDCO" or the “Surviving Corporation”) on the other hand, with reference to the facts set forth in the Recitals below. RECITALS A.Purpose. BLAST desires to acquire PEDCO as a wholly-owned subsidiary and to issue shares of BLAST Common Stock and BLAST Preferred Stock (defined below), as applicable, to the stockholders of PEDCO upon the terms and conditions set forth herein.BLAST Sub is a wholly-owned subsidiary corporation of BLAST that shall be merged with and into PEDCO, whereupon PEDCO shall be the surviving corporation of said merger and shall become a wholly-owned subsidiary of BLAST (BLAST Sub and PEDCO are sometimes collectively hereinafter referred to as the "Constituent Corporations"). B.Amended and Restated Certificate of Formation.The Board of Directors of BLAST deems it advisable and in the best interests of the corporation and its stockholders that BLAST amend and restate its Certificate of Formation to read in their entirety as set forth on the attached Exhibit A (the “Restated Articles of Incorporation”).As soon as practical after the date hereof, but in any event prior to the closing of the Merger, the Board of Directors of BLAST shall seek to obtain, in compliance with the laws of the State of Texas and other applicable law, stockholder approval in order to duly authorize, effectuate and file the Restated Articles of Incorporation with the Secretary of State of the State of Texas (hereinafter the “Amendment of the Articles”). C.Plan of Merger. The boards of directors of BLAST, BLAST Sub and PEDCO, respectively, deem it advisable and in the best interests of such corporations and their respective stockholders that immediately after the Amendment of the Articles described above, BLAST Sub be merged with and into PEDCO pursuant to this Agreement and the attached Articles of Merger (hereinafter “Articles of Merger”, in substantially the form attached hereto as Exhibit B) and pursuant to and in accordance with applicable provisions of law, including the Nevada Revised Statutes (“NRS”) (such transaction hereafter referred to as the “Merger”). D.Capitalization of BLAST. As of the date hereof, BLAST has an authorized capitalization consisting of: (i) 180,000,000 shares of Common Stock, $0.001 par value, of which 70,275,095 shares are issued and outstanding as of the date hereof and 1,150,000 shares of common stock (the “Class Action Shares”) are approved but unissued, relating to a class action settlement from 2005(collectively, the “BLAST Common Stock”), and (ii) 20,000,000 authorized shares of preferred stock (“BLAST Preferred Stock”), including (a) 8,000,000 authorized shares of Series A Convertible Preferred Stock, $0.001 par value, of which 6,000,0000 shares are issued and outstanding, and (b) one (1) authorized share of Series B Preferred Stock, $0.001 par value, of which one (1) share is issued and outstanding.Further, there are currently outstanding options to purchase 4,350,459 shares of BLAST Common Stock, warrants to purchase 25,095,459 shares of BLAST Common Stock, and outstanding convertible notes and other cash obligations which may convert into 110,261,517shares of BLAST Common Stock (not including any accrued and unpaid interest thereon). E.Capitalization of BLAST Sub. As of the date hereof, BLAST Sub has an authorized capitalization consisting of 1,000 shares of $0.001 par value common stock, of which 1,000 shares shall be issued and outstanding and owned by BLAST immediately prior to the closing of the Merger. F.Capitalization of PEDCO. As of the date hereof, PEDCO has an authorized capitalization consisting of (i) 200,000,000 shares of common stock, $0.001 par value ("PEDCO Common Stock"), of which 16,202,261 shares are issued and outstanding, and (ii) 100,000,000 shares of Preferred Stock, $0.001 par value, including: (a) 25,000,000 authorized shares of Series A Preferred Stock ("PEDCO Series A
